DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on 01/05/2019 and 11/19/2019. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2019/070520 and PCT/CN2019/119401 applications as required by 37 CFR 1.55.

Drawings
The drawings are objected to because underlined reference number(s) in Figure 5 (e.g. 26, 28, and 30) are improper.  An underlined reference character should be used only to indicate a surface or cross section, see 37 CFR 1.84(P)(3).  If it is intended for the device and/or element, then a lead line should be used, see 37 CFR 1.84(q).

The drawings are objected to because Fig. 9 and 11-12F2 are photographs or grayscale drawings. The details of these photographs and/or grayscale drawings are such that they are not clearly reproducible in the printed patent. According to 37 CFR 1.84(b)(1), black and white photographs are not ordinarily permitted unless they are the only practicable medium for illustrating the claimed invention. In the instant case, each .

Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
Implied phrase “Disclosed is” in line 1, which should be avoided
Legal phraseology “means” in line 1
Legal phraseology “comprising” in lines 6 and 9, which is recommended to be replaced with –including-
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 7, and 9 are objected to because of the following informalities:
Regarding claim 1,
“the article” in line 1 is advised to be amended to --the absorbent article-- for clarity.
“eye elements EE” in line 15 is advised to be amended to --the pair of eye elements EE-- for clarity.
Regarding claim 7, “the elongate members” in line 2 is advised to be amended to --the pair of
Regarding claim 9, “the elongate members” in line 1 is advised to be amended to --the pair of elongate members-- for clarity.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means,” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “application means” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are insufficient antecedent basis for these limitations in the claims:
"the longitudinal dimension" and “the remainder” in claim 1,
 “the garment facing side” in claims 1, 2, 3, 4, 9, 13, and 14,
“the ”ΔE” and “the following formula” in claim 2,
 “the middlepoint” in claim 3 and 4,
“the longitudinal center” in claims 5 and 17,
“the transverse dimension” in claims 6 and 14,
“the contour artwork CAW” in claims 8,
“the longitudinal axis” in claim 8,
“the pair of transverse edges” in claim 14,
“the percentage,” “the waist zone,” “the optional,” “the appendix zone,” “the front distal tummy zone,” “the front proximal tummy zone,” “the back proximal tummy zone,” in claim 17,
“the configuration” and “the transverse axis” in claim 18,
“the d value” and “the Belt Seam Shape Measurement” in claim 19.

The term “about” in claims 2, 6, 14, and 19 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 2, the ΔE has been rendered indefinite by the use of the term “about.”
Regarding claim 6, the dimension of the eye elements EE has been rendered
indefinite by the use of the term “about.”
	Regarding claim 14, the dimension of the eye elements EE has been rendered indefinite by the use of the term “about.”


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
claim 2 recites the broad recitation “at least about 10”, and the claim also recites “from about 10 to about 50” which is the narrower statement of the range/limitation.
claim 4 recites the broad recitation “at least 90 degrees”, and the claim also recites “from 90 degrees to about 270 degrees” which is the narrower statement of the range/limitation.
claim 6 recites the broad recitation “from about 65% to about 120%”, and the claim also recites “from about 70% to about 100%” which is the narrower statement of the range/limitation.
claim 14 recites the broad recitation “from about 30% to about 120%”, and the claim also recites “from about 50% to about 110%” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 1, the phrase "the remainder of the article" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "the remainder"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Regarding claims 2, 3, and 4 the phrase "measurements herein" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "measurements herein"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Regarding claims 2, 4, 6, 14, and 17, the term "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 3 and 4, the term “middlepoint” is unclear as to where of the eye elements EE is the “middlepoint.”

Regarding claim 5, the term “the article” (last line) is unclear as to if referring to “absorbent article” of claim 1 or “three-dimensional article” in claim 1.

Regarding claim 17, the term “the article” is unclear as to if referring to "absorbent article" or "three-dimensional article" in claim 1.

Regarding claim 18, the terms “type” of “a belt type” in line 1 and “like” of “a ring-like” in line 2 are unclear and extend the scope of the expressions so as to render them indefinite.

Claims 2-20 are also rejected because of their dependency upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trennepohl et al. (US 20080132872).
Regarding claim 1, Trennepohl discloses an absorbent article (“absorbent article”; Abstract) having 
a longitudinal direction (“longitudinal center line 100”;[0058]; Fig. 3) and a transverse direction (“transverse centerline 110”; [0058]; Fig. 3), 
the article having a front region 26 ("front region"; [0049]; Fig. 1), a back region 28 ("back region"; [0049]; Fig. 1), a side region 251 ("side zone"; [0078]; Fig. 6), and a crotch region 30 ("crotch region"; [0049]; Fig. 1); 
the article comprising an absorbent chassis 41 ("chassis"; [0049]; Fig. 1) and an application means 370 (“fasteners”; [0079; Fig. 11); 
the absorbent chassis 41 ("chassis"; [0049]; Fig. 1) comprising a liquid permeable topsheet 24 ("liquid pervious topsheet"; [0049]; Fig. 1), a liquid impermeable backsheet 22 ("nonwoven outer cover (interchangeably referred to as a "backsheet")"; [0049]; Fig. 1) and an absorbent material existing region 25 ("absorbent core"; [0049]; Fig. 3) disposed between the topsheet and the backsheet ("disposed between the topsheet 24 and the film 68"; [0049]); 
the application means 370 (“fasteners”; [0079; Fig. 11) enabling the absorbent article to be applied by providing a waist opening 36 ("waist opening"; [0050]; Fig. 1) and a pair of leg openings 34 ("two leg openings"; [0050]; Fig. 1), 
the longitudinal dimension (“longitudinal center line 100”;[0058]; Fig. 3) of the article matching the leg openings 34 ("two leg openings"; [0050]; Fig. 1) defined as the crotch region 30 ("crotch region"; [0049]; Fig. 1), wherein the remainder of the article is the front region 26 ("front region"; [0049]; Fig. 1) and the back region (see Fig. 3); 
wherein a facial artwork FAW 10 ("graphics"; [0085]); Fig. 6) visible from the garment facing side is disposed at least partially in the front region (see Fig. 6), 
the facial artwork FAW 10 ("graphics"; [0085]); Fig. 6) comprising a pair of eye elements EE ("Graphics (e.g., 10) may include, but not limited to … mammal representations, animal representations, … geometric shapes (e.g., circles, triangles, squares, rectangles, straight and wavy lines, etc.)"; [0085], also see pair of eyes of a bear in Fig. 11) disposed in the front region superposed with the absorbent material existing region (see Fig. 11), 
wherein when worn by a wearer, the article provides an integral appearance of a three-dimensional article with the wearer by the front region 26 ("front region"; [0049]; Fig. 1) having the facial artwork FAW 10 ("graphics"; [0085]); Fig. 6) comprising eye elements EE ("Graphics (e.g., 10) may include, but not limited to … mammal representations, animal representations, … geometric shapes (e.g., circles, triangles, squares, rectangles, straight and wavy lines, etc.)"; [0085], fig. 11), the side region 251 ("side zone"; [0078]; Fig. 6), and the back region 28 ("back region"; [0049]; Fig. 1).

Regarding claim 3, as best understood, Trennepohl discloses a contour artwork CAW 10 ("graphics"; [0085]); Fig. 6) visible from the garment facing side disposed at least partially in the front region (Fig. 11), 
the contour artwork CAW 10 ("graphics"; [0085]); Fig. 6) comprising a devoid area DA of at least from about 30 degrees to less than 90 degrees, from the middlepoint of the eye elements EE (see Fig. 11).
Regarding claim 4, Trennepohl discloses a contour artwork CAW 10 ("graphics"; [0085]); Fig. 6) visible from the garment facing side disposed at least partially in the front region (Fig. 11), 
the contour artwork CAW 10 ("graphics"; [0085]); Fig. 6) comprising a devoid area DA (Fig. 11).
Regarding claim 5, Trennepohl discloses the devoid area DA 10 ("graphics"; [0085]); Fig. 6) is disposed between the facial artwork FAW and the longitudinal center of the article and disposed in the front region superposed with the absorbent material existing region (see Fig. 11)
Regarding claim 6, as best understood, Trennepohl discloses the eye elements EE 10 ("graphics"; [0085]); Fig. 6). With respect to the limitation of “a dimension …of the transverse dimensions”, since the graphic of eye element is considered as “printed matter”, the graphic design elements such as the dimensions of the eye elements are patentably indistinguishable over the prior art and therefore not given patentable weight (see NOTE regarding “printed matter” below).
Regarding claim 13, Trennepohl discloses the back region 28 ("back region"; [0049]; Fig. 1) comprises a buttock artwork BAW 10 ("graphics"; [0085]); Fig. 1) visible from the garment facing side disposed in the back region 28 ("back region"; [0049]; Fig. 1), wherein the buttock artwork BAW 10 ("graphics"; [0085]); Fig. 1) is superposed with the absorbent material existing region 25 ("absorbent core"; [0049]; Fig. 1).
Regarding claim 14, as best understood, Trennepohl discloses the application means is an elastic belt 50 ("Elasticized waist bands"; [0056]; Fig. 1) extending transversely from the front and back regions of the absorbent chassis and seamed with each other at the pair of transverse edges (see Fig. 1);
wherein the eye elements EE ("graphics"; [0085]); Fig. 6) are superposed with the absorbent material existing region 25 ("absorbent core"; [0049]; Fig. 11) and 
wherein the back region 28 ("back region"; [0049]; Fig. 1) comprises a buttock artwork BAW ("graphics"; [0085]); Fig. 1) visible from the garment facing side disposed in the back region (see Fig. 11), 
wherein the buttock artwork BAW ("graphics"; [0085]); Fig. 6) is superposed with the absorbent material existing region 25 ("absorbent core"; [0049]; Fig. 11).
With respect to the limitation of “a dimension … of the transverse dimensions”, since the graphic of eye element is considered as “printed matter”, the graphic design elements such as the dimensions of the eye elements are patentably indistinguishable over the prior art and therefore not given patentable weight (see NOTE regarding “printed matter” below).
Regarding claim 15, Trennepohl discloses the buttock artwork BAW 10 ("graphics"; [0085]); Fig. 1) is a body element ("Graphics (e.g., 10) may include, but not limited to … mammal representations, animal representations"; [0085]; Fig. 7A)
Regarding claim 16, Trennepohl discloses the facial artwork FAW 10 ("graphics"; [0085]); Fig. 1) and the buttock artwork BAW 10 ("graphics"; [0085]); Fig. 1),
Regarding claim 17, as best understood, Trennepohl discloses the elastic belt ("Elasticized waist bands"; [0056]; Fig. 1) has a proximal edge being located closer than a distal edge relative to the longitudinal center of the article (see Fig. 1), 
wherein the seam 66 ("seam panels"; [0053]) attaching the front region and the back region defines a seam length LS (see Fig. 1); 
the front and back regions each divided into 4 zones extending in the transverse direction and defined by its location from the distal edge to the proximal edge relative to the percentage of the seam length LS (see Fig. 3) wherein; 
0-25% is the waist zone, 25-50% is the distal tummy zone, 50-85% is the proximal tummy zone, and 85-100% is the leg zone (see Fig. 3); 
the optional remainder of the back region is the appendix zone (see Fig. 3); 
wherein the eye elements EE are superposed with one of the front distal tummy zone or the front proximal tummy zone (see Fig. 11), and the buttock artwork BAW is superposed with one of the back distal tummy zone, back proximal tummy zone, or back leg zone (see Fig. 1).
Regarding claim 18, Trennepohl discloses taking the configuration of a belt type pant (see Fig. 1), 
wherein the application means is a ring-like elastic belt ("Elasticized waist bands"; [0056]; Fig. 1) made of a front belt and a back belt ("Elasticized waist bands 50 may be provided in both the front region 26 and the back region 28"; [0056]; Fig. 1 & 2), 
wherein each of the front belt and the back belt have transversely continuous proximal and distal edges parallel to the transverse axis 38 ("continuous belt"; [0056]; Fig. 1 & 2).
Regarding claim 20, Trennepohl discloses the facial artwork FAW 10 ("graphics"; [0085]); Fig. 1) and the buttock artwork BAW 10 ("graphics"; [0085]); Fig. 1) are printed on the backsheet 22 ("nonwoven outer cover"; [0049]); Fig. 1).

NOTE: The claimed artworks (facial artwork FAW, eye elements EE, contour artwork CAW, buttock artwork BAW, devoid area DA, and LAB colors) are non-functional printed matter that is merely using the absorbent article as a support and do not contribute to the functions of the absorbent article (i.e. absorbency, fitment, etc.). Therefore the variations in design (including dimension), colors, location, and arrangement of such artworks as compared to the prior art do not patentably distinguish the claimed invention over the prior art. (See MPEP 2111.05). Should a functional relationship exists between the printed matter and the absorbent article, the functionality is not new and nonobvious, as shown in the rejections above and by the pertinent arts listed in the Conclusion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Trennepohl et al. and further in view of Song et al. (US 20060025737). 
Regarding claim 2, as best understood, Trennepohl does not disclose the garment facing side of the front region has a base color, the base color having an LAB value of Li, Ai, and Bi, the eye elements EE have an eye color, the eye color having an LAB value of L2, A2, and B2, wherein the ΔE between the base color and the eye color is at least about 10, preferably from about 10 to about 50 based on the following formula: 
    PNG
    media_image1.png
    32
    259
    media_image1.png
    Greyscale
.
However, Song teaches an absorbent article (Abstract) wherein the garment facing side of the front region 36 (“front waist region”; [0050]) has a base color (“imparted color”; [0029]), the base color having an LAB value of Li, Ai, and Bi ([0040]), wherein the ΔE is based on the following formula 
    PNG
    media_image1.png
    32
    259
    media_image1.png
    Greyscale
("colors may have a specified CIELab color space total color difference"; [0043]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Trennepohl‘s device such that the garment facing side of the front region 36 (“front waist region”; [0050]) has a base color (“imparted color”; [0029]), the base color having an LAB value of Li, Ai, and Bi ([0040]), wherein the ΔE is based on the following formula 
    PNG
    media_image1.png
    32
    259
    media_image1.png
    Greyscale
, as taught by Song, for the purpose of more fully characterizing the difference in two colors ([0043]).
With respect to the limitation of “the eye color is at least …”, since the base color and colors of the eye elements are considered as “printed matter”, the graphic design elements such as the colors of the eye elements are patentably indistinguishable over the prior art and therefore not given patentable weight (see NOTE regarding “printed matter” below).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Trennepohl et al. and further in view of Horn et al. (US 20100298796).
Regarding claim 7, Trennepohl does not disclose the application means is a fastening system comprising a pair of elongate members and a receiving member, the elongate members transversely protruding from the back region of the absorbent chassis and fastenable with the receiving member disposed on the front region, wherein the eye elements EE are superposed with the receiving member.
However, Horn teaches absorbent articles (Abstract) wherein the application means is a fastening system ("fastening system"; [0023]; Fig. 1) comprising a pair of elongate members 110 ("fastening ears"; [0023]; Fig. 1) and a receiving member ("fibrous landing zone"; [0023]; Fig. 1), 
	the elongate members transversely protruding from the back region of the absorbent chassis (Fig. 2) and fastenable with the receiving member ("fastening ears 110 can fasten to loops on the fibrous landing zone 120"; [0023]; Fig. 1) disposed on the front region ("fibrous landing zone 120, which is a nonwoven landing zone, is disposed in the front 101 of the article 101"; [0029]; Fig. 2), 
	wherein the eye elements EE are superposed with the receiving member ("printed area 130 includes various graphic images"; [0034]; Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Trennepohl’s device such that the application means is a fastening system comprising a pair of elongate members and a receiving member, the elongate members transversely protruding from the back region of the absorbent chassis and fastenable with the receiving member disposed on the front region, wherein the eye elements EE are superposed with the receiving member, as taught by Horn, for the purpose of providing structural integrity and fastening performance along with printed graphics on the fibrous landing zone ([0004]).

Regarding claim 8, Trennepohl fails to disclose the contour artwork CAW is disposed in paired elements on the receiving member, the paired elements of contour artwork CAW disposed symmetrically in view of the longitudinal axis. However, Horn teaches the contour artwork CAW ("various graphic images"; [0034]) is disposed in paired elements on the receiving member ("printed area 130 includes various graphic images"; [0034]; Fig. 4), the paired elements of contour artwork CAW disposed symmetrically in view of the longitudinal axis (see Fig 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Trennepohl’s device such that the contour artwork CAW is disposed in paired elements on the receiving member, the paired elements of contour artwork CAW disposed symmetrically in view of the longitudinal axis, as taught by Horn, for the purpose of including “printed graphics (such as letters, character images, and numbers) on the fibrous landing zone”; [0004]).

Regarding claim 9, Trennepohl discloses the elongate members 46/48 ("ear panels"; [0050]) comprise a covering artwork 10 ("graphics"; [0085]); Fig. 1), the covering artwork configured to be able to superpose one or both of the eye elements EE ("back ear panel 1048 may overlap the front ear panel 1046"; [0055]; Fig. and contour artwork CAW and visible from the garment facing side when fastened (Fig. 2).

Regarding claim 10, as best understood, Trennepohl discloses the eye elements EE 10 ("graphics"; [0085]); Fig. 1) and the covering artwork 10 ("graphics"; [0085]); Fig. 1).
Regarding the limitation “different expressions of the eye”, since the eye elements are considered as “printed matter”, the graphic design elements such as the “expressions” of the eye elements are patentably indistinguishable over the prior art and therefore not given patentable weight (see NOTE regarding “printed matter” below).

Regarding claim 11, Trennepohl discloses the covering artwork 10 ("graphics"; [0085]); Fig. 1) is a body element ("Graphics (e.g., 10) may include, but not limited to … mammal representations, animal representations, … geometric shapes (e.g., circles, triangles, squares, rectangles, straight and wavy lines, etc.)"; [0085]) configured to appear as covering one or both of the eye elements EE ("Graphics (e.g., 10) may include, but not limited to … mammal representations, animal representations, … geometric shapes (e.g., circles, triangles, squares, rectangles, straight and wavy lines, etc.)"; [0085]) and contour artwork CAW ("Graphics (e.g., 10) may include, but not limited to … mammal representations, animal representations, … geometric shapes (e.g., circles, triangles, squares, rectangles, straight and wavy lines, etc.)"; [0085]; Fig. 1).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Trennepohl et al. in view of Horn and further in view of Warner et al. (US 20130289511).
Regarding claim 12, Trennepohl/Horn fails to disclose a merchandisable package comprising a first article and a second article, wherein the second article has at least one of the eye elements EE and the covering artwork different from the first article. However, Warner teaches a merchandisable package comprising a plurality of absorbent articles ("Collections of absorbent articles"; [0093]) of claim 9, the package comprising a first article and a second article ("absorbent articles in a collection are co-packaged"; [0093]), wherein the second article has at least one of the eye elements EE (“graphics”; [0019]; Fig. 9A) and the covering artwork (“graphics”; [0019]; Fig. 9A) different from the first article ("sets of absorbent articles, each bearing a different design graphic"; [0093]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Trennepohl/Horn’s device such that a merchandisable package comprising a first article and a second article, wherein the second article has at least one of the eye elements EE and the covering artwork different from the first article, as taught by Warner, for the purpose of allowing “a significant degree of customization” of differing absorbent articles designs within a package ([0094]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Trennepohl et al. and further in view of Morimoto et al. (JP 2017525487).
Regarding claim 19, as best understood, Trennepohl fails to disclose the d value according to the Belt Seam Shape Measurement herein is no less than about +10mm. However, Morimoto teaches a “wearable article 20” (pg. 2 para. 3) wherein the d value according to the Belt Seam Shape Measurement herein is no less than about +10mm (“d value can be +10 mm or more”; pg. 4 last line - pg. 5 first line). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Trennepohl’s device such that the d value according to the Belt Seam Shape Measurement herein is no less than about +10mm, as taught by Morimoto, so that the absorbent “article fits the wearer's relatively large waist and buttock area while providing good fixation” (pg. 5 lines 1-2).

NOTE: The claimed artworks (facial artwork FAW, eye elements EE, contour artwork CAW, buttock artwork BAW, devoid area DA, and LAB colors) are non-functional printed matter that is merely using the absorbent article as a support and do not contribute to the functions of the absorbent article (i.e. absorbency, fitment, etc.). Therefore the variations in design, colors, location, and arrangement of such artworks as compared to the prior art do not patentably distinguish the claimed invention over the prior art. (See MPEP 2111.05). Should a functional relationship exists between the printed matter and the absorbent article, it is not new and nonobvious, as shown in the rejections above and by the pertinent arts listed in the Conclusion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu (US 20070142800) - directed to a graphic disposed on the body facing surface of the backsheet and is partially covered by the core.
Matsumura et al. (US 20070130732) - directed to pictures of an animal’s face printed on fastening members.
Lussier et al. (US 20070032766) - directed to graphics printed on the chassis and fastening members.
Roe et al. (US 20060264858) - directed to absorbent article with printed graphics for training purposes.
Allen et al. (US 20060212018) - directed to absorbent articles having printed extendable side panels.
Driskell (US 20050065489) - directed to absorbent articles that have wetness indicator graphics positioned thereon.
Lavon (US 20170042744) - directed to pull-on disposable absorbent articles comprising an elastomeric belt, a central chassis, and graphics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785